Citation Nr: 0120234	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-15 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for the 
veteran's service connected scar, right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). A notice of disagreement was filed 
in June 2000, a statement of the case was issued in July 
2000, and a substantive appeal was received in July 2000.  
The veteran testified at an RO hearing in October 2000. 

At the veteran's request, a Board hearing at the RO (Travel 
Board Hearing) was scheduled for June 2001, but the veteran 
reported that he was sick and unable to attend.  Another 
Travel Board Hearing was scheduled for June 2001, but the 
veteran failed to report for the hearing. 


FINDING OF FACT

There is an approximate balance of the positive evidence with 
the negative evidence on the question of whether the 
veteran's service-connected scar of his right calf is tender 
and painful.  


CONCLUSION OF LAW

The criteria for entitlement to a 10 percent disability 
evaluation (but no higher) for the veteran's service-
connected scar of his right calf have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
Part 4, including § 4.7 and Code 7805 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, as well as VA outpatient 
records and extensive private medical records.  
Significantly, no additional pertinent evidence has been 
identified by the veteran.  As previously noted, the veteran 
was afforded an opportunity to testify at a Board hearing, 
but he failed to report for the most recent hearing.  The 
Board finds that the record as it stands is adequate to allow 
for equitable review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a compensable rating 
for a scar of the right calf.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and other communications have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected scar of his right calf 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Scars may be rated under Diagnostic Code 7804 which provides 
for a 10 percent rating where a superficial scar is tender 
and painful on objective demonstration.  Also applicable is 
Diagnostic Code 7805 which provides for rating a scar on 
limitation of function of the part affected.  The Board also 
notes that under Diagnostic Code 7803, a 10 percent rating is 
warranted for superficial scars which are poorly nourished 
with repeated ulceration. 

The veteran's service medical records indicate that the 
veteran was wounded in the right calf by shrapnel in November 
1944.  The wound was described as a superficial, perforating 
wound.  It was debrided and closed by sutures.  An x-ray was 
reported to be negative, and it was noted that there was no 
nerve involvement.  One clinical entry refers to the wound as 
moderately severe. 

Private medical records covering the period from 1963 to 1984 
mention a shrapnel wound just below the right knee, along 
with neuritic pain; no mention is made of a calf injury aside 
form this September 1965 notation.

In February 1984, at a VA examination, the veteran reported 
that he had some problems with pain in the area of the right 
calf scar off and on, especially when he squats or stands for 
a long period of time.  It was noted that he had recently 
been hospitalized for cellulitis and an infection in his 
right leg.  Clinical examination revealed a 3 inch, non-
tender scar was observed on the mid-posterior right calf.  
The area of cellulitis was described as being on the distal 
posterior of the right lower leg.  An x-ray of the right leg 
did not reveal any abnormal findings. 

Private treatment records from January 1992 to August 1999 
show treatment for a variety of maladies, including diabetes 
mellitus, hypertension, and a bulging herniated disc in the 
lumbar spine.  In approximately October 1997, treating 
doctors noted that the veteran had neural apraxia of the 
right femoral nerve.  The veteran had a full range of motion, 
but was unable to bear weight on his lower right extremity.  
Subsequent follow-up visits indicated that the condition was 
improving.  Studies indicated no deep vein thrombosis.  One 
clinical entry dated in May 1999, while somewhat illegible, 
appears to refer to a tender scar of the calf.  

In April 1999, marked swelling at the right ankle was noted.  
Right side sciatica was noted at an August 1999 VA treatment 
visit.  At an October 1999 VA compensation and pension 
examination, the veteran complained that he got a cramping 
pain in the area of his wound upon squatting or kneeling, but 
that normally he had no pain.  The 3 inch scar on his right 
calf was described by the examiner as well healed and there 
were no areas of tenderness.

The veteran testified at an October 2000 hearing before a 
decision review officer at the RO.  He stated that he had 
some pain in the area of the scar, and that his doctor told 
him, based upon x-rays, that there were torn ligaments.  He 
stated that his calf seemed stiff, and at times he felt 
"needles or something punching" in the calf as a result of 
claimed remaining shrapnel fragments. 

Based on the above evidence, the Board is unable to find a 
basis for assignment of a compensable rating under Codes 7803 
or 7805.  There is no evidence to support a finding that the 
scar is poorly nourished with repeated ulceration.  Examiners 
have consistently described the scar as well-healed.  
Significantly, a prior cellulitis infection involved another 
area of the right leg.  The Board also finds that the 
veteran's service connected scar on his right calf does not 
affect the function of his leg.  The pertinent evidence shows 
the veteran to be ambulatory, although may of his other 
medical problems have caused problems with his legs.  In this 
regard, the medical records show extensive treatment for 
various leg conditions related to the veteran's diabetes 
mellitus, pes planus and back condition.  Suspected problems 
with the femoral nerve and vein thrombosis appear to have 
been attributed to disorders other than the combat injury 
which resulted in the scar in question. 

The question of whether or nor a compensable rating is 
warranted under Code 7804, however, is more difficult.  While 
recent VA examination in October 1999 described the scar as 
involving no areas of tenderness, a May 1999 medical record 
does appear to refer to a tender scar on the calf.  The Board 
also notes the veteran's statement to the effect that he 
sometimes has pain on squatting, although usually the scar is 
not painful.  With regard to this assertion, the record shows 
that the veteran has been consistent in reporting pain on 
squatting to medical examiners over the years.  While the 
Board acknowledges the finding of the VA examiner in October 
1999, the May 1999 clinical entry does suggest a tender scar.  
Resolving all reasonable doubt in the veteran's favor, the 
Board believes that a 10 percent rating is warranted under 
Code 7804 for a tender and painful scar.  38 U.S.C.A. § 5107.  
This is the highest rating available under this Code, and a 
higher rating is not warranted under any other diagnostic 
criteria pertaining to scars.   

With regard to contentions regarding a separate rating for 
injury to the right calf other than the scar, the 
preponderance of the evidence is against a finding that there 
was any additional residual injury as a result of the combat 
wound in question.  Service medical records documenting 
treatment for the initial injury are to the effect that there 
was no nerve injury.  Moreover, despite assertions by the 
veteran that shell fragments were, and still are, retained in 
his right calf, x-rays at the time of the combat injury as 
well as more current x-rays are all negative for evidence of 
retained foreign bodies.  In sum, the Board finds no basis 
for assigning separate ratings based on any right calf 
disability other than the scar. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected scar has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision than rendered herein.  



ORDER

Entitlement to a 10 percent rating for the veteran's service-
connected scar of the right calf is warranted.  To this 
extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

